                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF ALASKA

        UNITED STATES OF AMERICA,
                                                                    Dec 11 2020
                    Plaintiff,

                       vs.                           No. 3:20-mj-00587-MMS

        SAMEUL FREDERICK DAVIS,

     LC SHELTON JOHNSON-WHITLOW IV

                    Defendant.


                AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, R. Allen Adair, having been first duly sworn, do hereby depose and state as follows:


                       INTRODUCTION AND AGENT BACKGROUND

1.      I make this affidavit in support of an application for a criminal complaint and arrest warrant

pursuant to Federal Rules of Criminal Procedure 3 and 4. As explained more fully below, I have

probable cause to believe that SAMUEL FREDERICK DAVIS, LC SHELTON JOHNSON-

WHITLOW IV, and unnamed co-conspirator(s) have committed the following federal criminal

offense(s):


     Count I: On or about December 10th, 2020, within the District of Nevada, an
     unnamed co-conspirator, SAMUEL FREDERICK DAVIS, and LC SHELTON
     JOHNSON-WHITLOW IV conspired to distribute heroin in Alaska, in violation of
     Title 21 U.S.C. § 846.


2.      The statements in this affidavit are based in part on information provided to me by other

law enforcement officers, police reports, my own investigation of this matter, and my training and



         Case 3:20-mj-00587-MMS Document 1-1 Filed 12/21/20 Page 1 of 7
                                                                   Dec 11 2020



experience. Since this affidavit is being submitted for the limited purpose of establishing probable

cause to support a complaint and securing an arrest warrant, I have not included each and every

fact known to me concerning this investigation.


3.        I am a Police Detective employed by the Municipality of Anchorage Police Department

(APD) and am presently a Commissioned Police Officer in the State of Alaska, assigned as a Task

Force Officer to the Bureau of Alcohol, Tobacco, Firearms, and Explosives, Anchorage Field

Office.     Between May 2007 and April 2019,I was assigned to APD’s Vice Unit.                    My

responsibilities within the Vice Unit involved investigations related to the trafficking of controlled

substances.


4.        I have more than twenty-five years of combined law enforcement experience. I was an

explosive and drug detector dog handler with the United States Air Force from June 1991 to August

1996. In August 1996, I was credentialed as a Special Agent with the Air Force Office of Special

Investigations. In August 2004, I left active duty with the military and was employed with the

Anchorage Police Department as an Officer. I retired from the Air Force Office of Special

Investigations in May 2011.


5.        I have graduated from three basic law enforcement academies. The first was the United

States Air Force Police Academy in December 1991. The second was the Air Force Office of

Special Investigations Academy in November 1996 and the third was the APD Academy in

January of 2005; as a result of my training and experience, I am familiar with the Federal Firearms

and Drug laws.



U.S. v. Samuel Frederick Davis and LC Shelton Johnson-Whitlow IV
3:20-mj-00587-MMS
                                     Page 2 of 7
           Case 3:20-mj-00587-MMS Document 1-1 Filed 12/21/20 Page 2 of 7
                                                                          Dec 11 2020


                                       CASE SUMMARY

6.     On December 10th, 2020, SAMUEL FREDERICK DAVIS, LC SHELTON JOHNSON-

WHITLOW IV, and unknown co-conspirator(s) conspired to distribute approximately 3

Kilograms of heroin to Anchorage, Alaska.


                       FACTS ESTABLISHING PROBABLE CAUSE


7.     On December 9th, 2020, Law Enforcement Investigators were conducting physical

surveillance of known drug trafficker, SAMUEL FREDERICK DAVIS. DAVIS, a former

resident of Anchorage, Alaska, was observed departing his residence, located at 1978 S. Morro

Vista Drive, Las Vegas, Nevada. At approximately 8:13 a.m, DAVIS departed the Morro Vista

residence and was followed to the McCarran International Airport, located at 5757 Wayne Newton

Boulevard, Las Vegas, Nevada. Upon arrival, DAVIS was observed meeting with Anchorage,

Alaska resident, LC SHELTON JOHNSON-WHITLOW IV. Over the course of the day, DAVIS

and JOHNSON-WHITLOW were followed by Law Enforcement Investigators. DAVIS employed

counter-surveillance measures in an attempt to thwart surveillance efforts.             The counter-

surveillance measures included running red lights, excessively slow and fast speeds, u-turns in the

middle of traffic, and an unusual awareness of other motor vehicle operators on the roadways.

DAVIS was operating a Mercedes-AMG GLC 300 that appeared recently acquired based on the

temporary dealership license plates.


8.     On December 10th, 2020, DAVIS’ girlfriend, ASHLYN JENNA SHADLE, was observed

by Investigators departing the Morro Vista address. SHADLE departed the residence in the

Mercedes-AMG and she was followed to her place of employment, located at 5761 S. Fort Apache,

U.S. v. Samuel Frederick Davis and LC Shelton Johnson-Whitlow IV
3:20-mj-00587-MMS
                                     Page 3 of 7
        Case 3:20-mj-00587-MMS Document 1-1 Filed 12/21/20 Page 3 of 7
                                                                     Dec 11 2020




Las Vegas, Nevada. Later that morning, DAVIS and JOHNSON-WHITLOW were observed

departing 1978 S. Morro Vista in a rented Volkswagen Passat, Nevada License: 8NDA363. Note:

The Volkswagen was not present at DAVIS and SHADLE’s residence the previous day and

appreared to have been procured the previous evening. Once again, DAVIS and JOHNSON-

WHITLOW attempted to detect static surveillance positioned within the neighborhood. The duo

eventually departed in the Volkswagen and continued to employ counter-surveillance measures.

After approximately one hour, they returned to 1978 S. Morro Vista and were observed parking

the Volkswagen in the garage of the home.


9.     At approximately 3 p.m., December 10th, 2020, DAVIS and JOHNSON-WHITLOW

departed the S. Morro Vista home in the Volkswagen. DAVIS was operating the vehicle and he

drove to “The UPS Store #7312, located at 10300 W Charleston Blvd, Las Vegas, Nevada. DAVIS

parked approximately 60 yards from the storefront.     JOHNSON-WHITLOW departed the

passenger seat and DAVIS remotely opened the vehicle trunk. JOHNSON-WHITLOW retrieved

a square box, approximately 14 inches by 14 inches in diameter. JOHNSON-WHITLOW entered

the UPS Store with the box.


10.    After approximately 10 minutes, JOHNSON-WHITLOW departed the UPS Store, carrying

a 8.5 x 11, white paper document in his left hand. JOHNSON-WHITLOW returned to the

Volkswagen. The two men departed in the vehicle and were followed by surveillance personnel.


11.    Investigators spoke with UPS personnel at Store #7312. Employees indicated JOHNSON-

WHITLOW paid $255.18 to ship the 16 pound box to “Taylor Smith” at 6025 More Lane,

Anchorage, Alaska. JOHNSON-WHITLOW requested the box be shipped “UPS Next Day Air”

U.S. v. Samuel Frederick Davis and LC Shelton Johnson-Whitlow IV
3:20-mj-00587-MMS
                                     Page 4 of 7
        Case 3:20-mj-00587-MMS Document 1-1 Filed 12/21/20 Page 4 of 7
                                                                       Dec 11 2020




to the More Lane address. JOHNSON-WHITLOW identified himself as “Jacob Smith” on the

UPS parcel shipping order and indicated his address was 450 W. Hacienda Avenue, Unit #4, Las

Vegas, Nevada. JOHNSON-WHITLOW described the package contents as, “Carepackage”.


12.    Investigators took custody of the box JOHNSON-WHITLOW carried into the UPS store

and met with Las Vegas Metropolitan Police Department Drug Detection K-9 Handler Jed

Baumbach and K-9 “Buster”. Baumbach directed Buster to examine the box seized from the UPS

Store. Buster alerted to the presence of controlled substances within the box. Baumbach stated

“Buster” has been certified to detect the odor of cocaine, methamphetamine, heroin, and marijuana

since 2016. “Buster’s” last certification was in October of 2020 and Buster is required to complete

certification every six months.


13.    A search warrant was sought and received for the box JOHNSON-WHITLOW and DAVIS

transported to the UPS Store. The warrant was assigned number: 2:20-mj-01066-EJY. A search

of the box disclosed approximately 3 Kilograms of suspected heroin. A field test confirmed the

presumptive presence of heroin. The heroin was packaged in three separate vacuum sealed bags.

These vacuum bags were packaged in a secondary vacuum bag with a layer of, what appeared to

be motor oil, in the secondary bag. Note: The use of the motor oil and packaging is a common

method employed by drug traffickers as a means of thwarting detection by Law Enforcement. The

two vacuum sealed bags were wrapped in carbon paper, yet another means of attempting to conceal

the odor of controlled substances. The carbon paper wrapped, vacuum sealed packages were

placed in three different potato chip mylar type bags. Each of the three potato chip bags were

opened from the bottom and heat-sealed after concealing each rough kilogram of heroin. The three

chip bags were placed in the box JOHNSON-WHITLOW and DAVIS delivered to the UPS Store.
U.S. v. Samuel Frederick Davis and LC Shelton Johnson-Whitlow IV
3:20-mj-00587-MMS
                                     Page 5 of 7
        Case 3:20-mj-00587-MMS Document 1-1 Filed 12/21/20 Page 5 of 7
                                                                    Dec 11 2020




The box was packed with other legitimate food items. Continued surveillance indicates, DAVIS

and JOHNSON-WHITLOW have made no attempt to depart Nevada to receive the box mailed to

Anchorage. Based on this knowledge, Investigators believe JOHNSON-WHITLOW and DAVIS

have conspired with unnamed co-conspirators to receive the heroin bound for Alaska.


14.    Electronic surveillance of JOHNSON-WHITLOW since his departure from Alaska on

December 8th and his arrival in Nevada on December 9th, 2020, indicates JOHNSON-

WHITLOW’s primary purpose for meeting DAVIS in Nevada was to mail the heroin to an

unnamed co-conspirator in Alaska.       Other than an occasional dining outing, JOHNSON-

WHITLOW has not partaken in any of the recreational activities offered in Las Vegas, Nevada. A

query of JOHNSON-WHITLOW’s criminal conviction(s) indicate a theft conviction in Anchorage

in January 2019. Investigators have not identified any other link to Nevada for JOHNSON-

WHITLOW, other than his association with DAVIS. Note: Drug traffickers commonly employ

individuals with limited or no criminal history to assist in furthering their criminal activity,

specifically with regard to distributing controlled substances from source cities, such as Nevada,

to recipient cities/states, such as Anchorage, Alaska where these controlled substances are more

financially lucrative when distributed.    The use of an intermediary, such as JOHNSON-

WHITLOW, also provides the trafficker a means of insulation from detection by law enforcement.


                                        CONCLUSION


15.    I have probable cause to believe that SAMUEL FREDERICK DAVIS AND LC

SHELTON JOHNSON-WHITLOW IV and LC SHELTON JOHNSON-WHITLOW IV, have

committed the offenses described in the complaint. Accordingly, I ask the court to issue a warrant

U.S. v. Samuel Frederick Davis and LC Shelton Johnson-Whitlow IV
3:20-mj-00587-MMS
                                     Page 6 of 7
        Case 3:20-mj-00587-MMS Document 1-1 Filed 12/21/20 Page 6 of 7
for SAMUEL FREDERICK DAVIS AND LC SHELTON JOHNSON-WHITLOW IV and LC

SHELTON JOHNSON-WHITLOW IV’s, arrest in accordance with Federal Rule of Criminal

Procedure 4(a).


RESPECTFULLY SUBMITTED,




                                             R. Allen Adair
                                             Task Force Office, Bureau of Alcohol, Tobacco,
                                             Firearms, and Explosives

Subscribed digitally and sworn to telephonically:   December 11, 2020             .




                                             MatthewM.Scoble,UnitedStatesMagistrateJudge
                                             UNITED STATES MAGISTRATE JUDGE
                                             

                                             

                                             

                                             




U.S. v. Samuel Frederick Davis and LC Shelton Johnson-Whitlow IV
3:20-mj-00587-MMS
                                     Page 7 of 7
        Case 3:20-mj-00587-MMS Document 1-1 Filed 12/21/20 Page 7 of 7
